Citation Nr: 9912484	
Decision Date: 05/06/99    Archive Date: 05/12/99

DOCKET NO.  95-12 331	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for a psychiatric 
disability, including post-traumatic stress disorder (PTSD). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

Appellant and a friend


INTRODUCTION

The veteran had active service from August 1969 to March 
1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1994 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina.  A transcript of the veteran's 
August 1995 RO hearing is of record.  He appeared at Board 
hearing in May 1997, but a transcript is not available 
because of recording equipment failure.  Accordingly, the 
veteran was advised of his options for another Board hearing 
and he chose to appear again in Washington, DC.  In August 
1997, he was advised that a hearing date was scheduled in 
December 1997.  Thereafter, the veteran advised the Board 
that he no longer wished to appear before the Board prior to 
the Board's consideration of the issues on appeal.   

In September 1997 the Board remanded the issue of service 
connection for a psychiatric disability including PTSD.  The 
veteran in 1998 correspondence asked for another hearing.  
The Board interpreted the veteran's request as a motion for a 
new hearing and in March 1999 granted the motion.  The 
veteran was then advised that a Board hearing was scheduled 
for May 6, 1999.  In April 1999, he advised the Board that he 
was wished to cancel the May 1999 hearing and he did not 
indicate a desire to reschedule a hearing before the Board 
proceeded with appellate consideration of the claim.


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.

Since the 1997 Board remand, the holding in Stegall v. West, 
11 Vet. App. 268 (1998), requires that the Board ensure 
compliance with the terms of a remand unless such failure to 
comply is shown to have not prejudiced the appellant.  

Regarding the appellant's claim of service connection for 
PTSD, after review of the development of the claim in light 
of the holding in Gaines v. West, 11 Vet. App. 353 (1998) 
that supplemented Cohen v. Brown, 10 Vet. App. 128 (1997), it 
is the opinion of the Board that the RO must complete 
additional development in order to comply with the remand and 
in so doing to satisfy the requirements of Stegall.

The Board must observe that the veteran has presented a well-
grounded claim of service connection for PTSD.  There is a 
diagnosis of PTSD apparently linked to events (stressors) 
reported by the veteran to have occurred in service.  Cohen, 
10 Vet. App. at 136-37.  The RO in an October 1998 
supplemental statement of the case (SSOC) advised the 
veteran, in essence, that the record did not contain 
conclusive evidence of his claimed combat-related stressors.  
The RO stated in the SSOC issued after the 1997 Board remand, 
in essence, that the veteran's records record lacked credible 
evidence of stressful events.  The RO did not appear to make 
a determination of whether the veteran had engaged in combat 
with the enemy.

The Board observes that in the copy of the veteran's 
personnel records on file that was audited by the service 
department in June 1970 it is reported that he participated 
in a campaign designated as the "Unnamed Campaign" 
apparently in a service department message of January 1970.  
There is no version of his personnel records indicating an 
audit after June 1970 but he served in Vietnam until mid 
March 1971.  

The evidentiary considerations to establish service 
connection for adjudication on the merits are somewhat 
different from those in determining well groundedness.  In a 
claim based upon claimed combat experiences, such as the 
veteran's PTSD claim, there are additional criteria.  The 
basic elements to establish service connection for PTSD are 
set forth under 38 C.F.R. § 3.304(f)(1998).  

The current standard for adjudication of claims such as the 
veteran's on the merits requires that consideration be given 
to the reported participation in "Unnamed Campaign" in the 
determination of whether the veteran engaged in combat with 
the enemy, an analysis of sworn testimony recalling combat 
events, the application of 38 U.S.C.A. § 1154(b) adjudication 
benefits regarding the need for corroboration, and a 
discussion of the application of the-benefit-of-the-doubt 
rule.  See Gaines, 11 Vet. App. at 358-60 for a detailed 
discussion of the significance of each element in the merits 
adjudication. 

On further review of the record, the Board notes that the 
diagnosis of PTSD has been reported in the record of VA 
treatment through early 1999.  Vietnam references are noted 
to an event the veteran had reported as having occurred in 
February 1971.  The Board finds it notable that a request 
sent to the U.S. Armed Services Center for Research of Unit 
Records (USASCRUR) focused on events that occurred in 1970 
when the veteran provided information that the pertinent time 
was in early 1971.  

The veteran did respond to the request for development 
assistance that the RO initiated in 1997at the Board's 
request and again recalled an incident in February 1971 he 
considered a stressor.  

VA has adopted new diagnostic criteria for psychiatric 
disorders that also included a change in PTSD considerations 
regarding the definition of a stressor.  The veteran is 
entitled to have his claim adjudicated under these provisions 
or applicable VBA ADJUDICATION PROCEDURE MANUAL, M21-1 
(Manual M21-1) provisions whichever are more favorable to 
him.  See Cohen, 10 Vet. App. at 139-41; Karnas v. Derwinski, 
1 Vet. App. 301 (1991).  The RO should insure that the 
current standard has been considered in the veteran's claim.

In view of the recent legal precedent in Stegall and Gaines 
as applied to the facts of this appeal, the case is again 
remanded for the following action:

1.  The RO should again ask the veteran 
to identify all medical care providers, 
VA and non-VA, inpatient and outpatient, 
who have treated him for PTSD.  

After securing any necessary 
authorization or medical releases, the RO 
should obtain legible copies of the 
veteran's complete treatment reports from 
all sources identified whose records have 
not previously been secured.  Regardless 
of the response to the above inquiry, the 
RO should obtain all outstanding VA 
treatment records.

2.  The veteran should once again be 
asked to provide a comprehensive 
statement containing as much detail as 
possible regarding the stressors to which 
he alleges he was exposed in service.  
The veteran should be asked to provide to 
the best of his ability any additional 
information including, but not limited 
to, instances of any combat exposure; 
detailed descriptions of stressful 
events, including all dates, places, and 
identifying information concerning any 
other individuals involved in the 
stressful events, including their names, 
ranks, and units of assignment, the 
veteran's unit of assignment at the time 
of each incident, and any other 
identifying detail.  The veteran is 
hereby advised that this information 
might be needed to search for verifying 
information.  

3.  The RO should contact the service 
department and request that it provide 
the most recently audited copy of the 
veteran's personnel file. 

4.  The veteran should also be asked to 
provide a copy of news article describing 
an ammunition dump explosion that he has 
previously submitted showing the date of 
publication and the source.

5.  Following the above, the RO should 
make a determination as to whether the 
veteran engaged in combat, or whether 
there is credible supporting evidence 
that the claimed stressor(s) actually 
occurred.  

In reaching this determination, the RO 
should address any credibility questions 
raised by the record.  Consideration must 
be given to the holding in Gaines v. 
West. 

6.  If considered necessary, the RO 
should forward the pertinent information 
along with the most recent information 
from the veteran's personnel records to 
the U.S. Armed Services Center for 
Research of Unit Records (USASCRUR), 
7798 Cissna Road, Suite 101, Springfield, 
Virginia 22150-3197, to attempt to 
confirm any of the stressors claimed by 
the veteran to have occurred in 1971.

7.  After undertaking any development 
deemed essential in addition to that 
specified above, including reexamination 
of the veteran to supplement the record, 
the RO should review the claims file to 
ensure that all of the foregoing 
development has been completed to the 
extent possible in accordance with the 
holding in Stegall.

8.  Then, the RO should readjudicate the 
claim of entitlement to service 
connection for a psychiatric disability 
including PTSD in accordance with the 
adjudication guidance in Gaines v. West 
and Cohen v. Brown.   

If the benefit requested on appeal is not granted to the 
veteran's satisfaction, the RO should issue a supplemental 
statement of the case.  A reasonable period of time for a 
response should be afforded.  Thereafter, the case should be 
returned to the Board for further appellate review, if 
otherwise in order.  By this remand, the Board intimates no 
opinion as to any final outcome warranted.  No action is 
required of the veteran until he is notified by the RO.



		
	Mark J. Swiatek
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).




